                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                         CR-16-82-GF-BMM-JTJ

          Plaintiff,

   vs.                                                     ORDER

LONNIE HEADDRESS, JR.,

          Defendant.

         United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on April 3, 2019. (Doc. 44). Neither party filed

objections. When a party makes no objections, the Court need not review de novo

the proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-

52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

         Judge Johnston conducted a revocation hearing on April 2, 2019. The

United States alleged that Defendant Headdress violated the conditions of his

supervised release by: 1) by failing to report for substance abuse testing; 2) by

failing to report for substance abuse treatment; 3) by consuming alcohol; 4) by

failing to answer truthfully the questions asked by his probation officer; and 5) by
failing to make all of his monthly restitution payments. (Doc. 37 at 2-3).

Headdress admitted to the alleged violations. (Doc. 44). The violations prove

serious and warrant revocation of Headdress’s supervised release.

      Judge Johnston has recommended that the Court revoke Headdress’s

supervised release and commit Headdress to the custody of the Bureau of Prisons

for five (5) months. Id. Judge Johnston further has recommended that Headdress

should serve the first 60 days of supervised release at Alternatives in Billings,

Montana, followed by 180 days at the Pre-Release Center in Great Falls, Montana.

Id. Judge Johnston further recommended that the United States Probation Office

should be given the authority to shorten Headdress’s term at the Great Falls Pre-

Release Center, if appropriate. Id.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Headdress’s violations represent a serious breach of the

Court’s trust. A custody term of five (5) months with eighteen (18) months of

supervised release to follow. Headdress will serve the first 60 days of supervised

release at Alternatives in Billings, Montana, followed by 180 days at the Pre-

Release Center in Great Falls, Montana. The United States Probation Office

should shorten Headdress’s term at the Great Falls Pre-Release Center, if

appropriate. This sentence proves sufficient but not greater than necessary.

//
      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 188) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Lonnie Headdress receive a

custody sentence for five (5) months, followed by eighteen (18) months of

supervised release. Headdress will serve the first 60 days of supervised release at

Alternatives in Billings, Montana, followed by 180 days at the Pre-Release Center

in Great Falls, Montana. The United States Probation Office should shorten

Headdress’s term at the Great Falls Pre-Release Center, if appropriate.

      DATED this 4th day of April, 2019.
